Citation Nr: 1418211	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.  

2.  Entitlement to service connection for low back disability diagnosed as Paget's disease.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to a rating in excess of 10 percent for conjunctivitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the psychiatric disorder claim on appeal, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record includes diagnoses of anxiety disorder, PTSD and depressive disorder.  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  

The Veteran presented testimony at a Board hearing in February 2012, and a transcript of the hearing is associated with her claims folder.  At the hearing, the evidence was submitted with a waiver of RO consideration of it.  

The issues of service connection for psychiatric disorder, low back disorder, sinusitis, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

During the Veteran's February 2012 hearing, she effectively withdrew her appeal on the issue of the rating assigned for her service-connected conjunctivitis.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for conjunctivitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5). (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the Veteran's February 2012 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wanted to withdraw her appeal concerning the rating to be assigned for her service-connected conjunctivitis.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claim since the appeal has been withdrawn.

ORDER

The appeal on the issue of the entitlement to a rating in excess of 10 percent for conjunctivitis is dismissed.


REMAND

The Veteran testified in February 2012 that she had been receiving Social Security Administration (SSA) benefits for her back since 2008, and that she had been receiving treatment at the Birmingham, Alabama VA Medical Center from about 1980.  Transcript at 4 and 28.  There are no records pertaining to the SSA decision and the earliest VA medical records of record are dated in 2006.  Those records should be obtained on remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's claim for service connection for a psychiatric disorder must be construed as including service connection for not only the PTSD, but also for the depressive disorder claimed, as well as for the anxiety disorder diagnosed by VA in March 2010.  On remand, the AMC/RO should consider the matter of entitlement to service connection for depressive or anxiety disorder.  The issue of service connection for low back disability must be deferred pending RO action on the psychiatric disability claim, as the Veteran claimed in part in her February 2012 testimony that her low back disorder is due to her psychiatric disorder.  Transcript at 28.

Regarding the claims for service connection for sinusitis and headaches, there was treatment in service for a sore throat and headaches, and chronic sinusitis is noted in September 2000.  VA tried to provide the Veteran with a VA neurology examination for headaches in January 2011, but the Veteran ended the examination as she felt the claim was incorrectly filed.  She indicated during her February 2012 hearing that she feels she has headaches due to sinusitis rather than due to a neurological disorder.  Transcript at 59.  Accordingly, remand for examination for these disabilities is necessary.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran the issues on appeal since service.  After securing the necessary release, the obtain these records, including any records pertaining to treatment at the Birmingham, Alabama VAMC.

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After obtaining the above evidence to the extent available, schedule the Veteran for a VA examination, preferably by an ear, nose, and throat physician, to determine the etiology of her sinusitis and headaches disability or disabilities.  If after examining the Veteran, the ear, nose, and throat physician feels that a VA neurology examination should also be conducted, then one should be ordered.  The claims record must be provided to the examiner for review in conjunction with the examinations.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

a) Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's current chronic sinusitis was manifest in service or is otherwise causally related to service?

b) Is it at least as likely as not (a probability of at least 50 percent) that the Veteran has a chronic headache disorder which was manifest in service or is otherwise causally related to service?

c)  Is it at least as likely as not (a probability of at least 50 percent) that the Veteran has headaches which are caused or aggravated by her sinusitis disability? 

Detailed reasons for the responses must be furnished. 

4.  Take any additional action which may be necessary in light of the evidence developed on remand.  

5.  Thereafter, readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


